Exhibit 10.5

EMPLOYMENT AGREEMENT

This amended and restated Employment Agreement amends and restates as of
January 1, 2006 the Employment Agreement dated as of February 29, 1996, as
amended, between Knoll, Inc., a Delaware corporation (the “Company”), and Burton
B. Staniar (“Executive”).

WHEREAS , Executive and the Company desire to embody in this Agreement the terms
and conditions of Executive’s employment by the Company;

NOW, THEREFORE, the parties hereby agree:

ARTICLE I

Employment, Duties and Responsibilities

1.01. Employment. The Company shall employ Executive as Chairman of the Company.
Executive hereby accepts such employment. Executive agrees to devote fifty
percent (50%) of his business time and efforts to promote the interests of the
Company.

1.02. Duties and Responsibilities. Executive shall have such duties and
responsibilities as are customarily associated with such position and as are
assigned to the Executive from time to time by the Board of Directors of the
Company (the “Board”). Executive shall in any event perform such additional
services, without the receipt of additional compensation, with respect to the
Company’s subsidiaries as are assigned from time to time by the Board.

1.03. Member of the Board. During the Term (as defined below), prior to any
stockholder meeting at which directors will be elected (or prior to the
circulation of any written consent in respect of the election of directors), the
Company shall nominate Executive to be a member of the Board and of the Board of
Directors of the Company’s principal United States operating subsidiary.

ARTICLE II

Term

2.01. Term. (a) The term of this Agreement (the “Term”) shall commence on
January 1, 2006 and shall continue for a period of one year from such date;
provided, however, that the term of the Executive’s employment shall be
automatically extended without further action of either party for successive
additional periods of one year, unless written notice of either party’s
intention not to extend has been given to the other party at least sixty
(60) days prior to the expiration of the then effective term.

(b) Executive represents and warrants to the Company that to the best of his
knowledge, neither the execution and delivery of this Agreement nor the
performance of his duties hereunder violates or will violate the provisions of
any other agreement to which he is a party or by which he is bound.

ARTICLE III

Compensation and Expenses

3.01. Salary, Bonuses and Benefits. As compensation and consideration for the
performance by Executive of his obligations under this Agreement, Executive
shall be entitled to the



--------------------------------------------------------------------------------

following (subject, in each case, to the provisions of Article V hereof):

(a) The Company shall pay Executive a base salary (“Base Salary”) during the
Term, payable in accordance with the normal payment procedures of the Company
and subject to such withholdings and other normal employee deductions as may be
required by law, at the rate of $200,000 per annum. The Company agrees to review
such compensation (for possible increases, not decreases) not less frequently
than annually during the Term.

(b) Executive shall participate during the Term in such pension, life insurance,
health, disability and major medical insurance plans, and in such other employee
benefit plans and programs, for the benefit of the employees of the Company, as
may be maintained from time to time during the Term, in each case to the extent
and in the manner available to other executive officers of the Company and
subject to the terms and provisions of such plans or programs. Executive
confirms that he is aware that the Company or one of its affiliates may seek to
obtain for their benefit “key man” insurance covering the Executive and
Executive agrees to use his reasonable best efforts (without the incurrence of
any unreimbursed out-of-pocket expenses) to cooperate in connection therewith.

(c) Executive shall be entitled to a paid vacation, in accordance with Company
policy (but not necessarily consecutive vacation weeks) during the Term.

(d) During and after the Term the Company agrees that if Executive is made a
party, or compelled to testify or otherwise participate in, any action, suit or
proceeding, (a “Proceeding”), by reason of the fact that he is or was a director
or officer of the Company or any of its subsidiaries, the Executive shall be
indemnified by the Company to the fullest extent permitted by Section 145 of the
Delaware General Corporation Law or authorized by the Company’s certificate of
incorporation or bylaws or resolutions of the Company’s Board against all cost,
expense, liability and loss reasonably incurred or suffered by the Executive in
connection therewith, and such indemnification shall continue as to the
Executive even if he has ceased to be a director or officer of the Company or
subsidiary, for the period of any applicable statute of limitations or, if
longer, for the period in which any such Proceeding which commenced within the
period of any such statute of limitations is pending. The Company shall advance
to the Executive all reasonable costs and expenses incurred by him in connection
with a Proceeding within 20 days after receipt by the Company of a written
request for such advance. Such request shall include an itemized list of the
costs and expenses and an undertaking by the Executive to repay the amount of
such advance if it shall ultimately be determined that, pursuant to applicable
law, he is not entitled to be indemnified against such costs and expenses.
During the Term (and thereafter for the period of any applicable statute of
limitations), the Company agrees to purchase from a reputable insurance company,
and maintain, a directors’ and officers’ liability insurance policy covering the
Executive, in amounts reasonably determined by the Board to be appropriate for
directors and officers of the Company given the Company’s business, securities,
operations and financial condition.

3.02. Expenses. The Company will reimburse Executive for reasonable
business-related expenses incurred by him in connection with the performance of
his duties hereunder during the Term, subject, however, to the Company’s
policies relating to business-related expenses as in effect from time to time
during the Term.

3.03. Parachute Gross-Up. The sole shareholder of the Company has previously
approved the making of all payments due under or pursuant to this Agreement
after having received full disclosure of all material facts concerning such
payments. As a result, the provisions of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”) are expected to be inapplicable.
Notwithstanding anything to the contrary in this Agreement and in addition to
any other compensation or other amount payable by the Company to the Executive
pursuant to this Agreement or otherwise, if it shall be determined that,
notwithstanding such shareholder approval, any payment or distribution by the

 

2



--------------------------------------------------------------------------------

Company to or for the benefit of the Executive, pursuant to the terms of this
Agreement or otherwise or resulting from the accelerated vesting of shares of
common stock or options to acquire common stock of the Company (a “Payment”),
are subject to the excise tax imposed by Section 4999 of the Code, or any
interest or penalties with respect to such excise tax (such excise tax, together
with any such interest and penalties, are hereinafter collectively referred to
as the “Excise Tax”), the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes on the Gross-Up Payment, (including any interest or
penalties imposed with respect to such taxes, and any Excise Tax imposed upon
the Gross-Up Payment), the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments. If the Excise Tax is
determined to exceed the amount taken into account hereunder at the time of the
termination of the Executive’s employment or otherwise (including by reason of
any payment the existence or amount of which cannot be determined at the time of
the Gross-Up Payment), the Company shall make an additional Gross-Up Payment in
respect of such excess (plus any interest, penalties or additions payable by the
Executive with respect to such excess) at the time that the amount of such
excess is finally determined. The Executive and the Company shall each
reasonably cooperate with the other in connection with any administrative or
judicial proceedings concerning the existence or amount of liability for Excise
Tax with respect to the Payments. All determinations required to be made under
this Section, including whether a Gross-Up Payment is required and the amount of
such Gross-Up Payment, shall be made by the Company’s independent accountants.
If the Internal Revenue Service determines that Excise Tax is larger than the
amount calculated by the Company’s accountants, and the Company does not contest
such determination and prevail in such contest at its own expense, the Gross-Up
Payment due the Executive shall be recalculated and any additional amounts owed
Executive shall be promptly paid to him.

ARTICLE IV

Exclusivity, Etc.

4.01. Exclusivity. Executive agrees to perform his duties, responsibilities and
obligations hereunder efficiently and to the best of his ability. Executive
agrees that he will devote fifty percent (50%) of his working time, care and
attention and best efforts to such duties, responsibilities and obligations
throughout the Term. Executive also agrees that he will not engage in any other
business activities, pursued for gain, profit or other pecuniary advantage, that
are competitive with the activities of the Company, except as permitted in
Section 4.02 below. Executive agrees that all of his activities as an employee
of the Company shall be in conformity with all policies, rules and regulations
and directions of the Company not inconsistent with this Agreement.

4.02. Other Business Ventures. Executive agrees that, so long as he is employed
by the Company, he will not own, directly or indirectly, any controlling or
substantial stock or other beneficial interest in any business enterprise which
is engaged in, or competitive with, any business engaged in by the Company.
Notwithstanding the foregoing, Executive may own, directly or indirectly, up to
1% of the outstanding capital stock of any business having a class of capital
stock which is traded on any national stock exchange or in the over-the-counter
market.

4.03. Confidentiality; Non-competition. (a) Executive agrees that he will not,
at any time during or after the Term, make use of or divulge to any other
person, firm or corporation any trade or business secret, any information
pertaining to any business process, method or means, any customer lists, details
of contracts with or requirements of customers, any information pertaining to
the Company’s financial records, computer systems and software, sales or
marketing plans, or any other written information treated as confidential or as
a trade secret by the Company, which he may have learned or acquired in
connection with his employment (collectively, “Confidential Information”).
Executive’s obligation under this Section 4.03 (a) shall not apply to any
information which (i) is known publicly; (ii) is in the public domain or
hereafter enters the public domain without the fault of Executive; (iii) is
known

 

3



--------------------------------------------------------------------------------

to Executive prior to his receipt of such information from the Company or any
predecessor of the Company with which he was employed, as evidenced by written
records of Executive or (iv) is hereafter disclosed to Executive by a third
party which, to Executive’s knowledge, is not under an obligation of confidence
to the Company. Executive agrees not to remove from the premises of the Company,
except as an employee of the Company in pursuit of the business of the Company
or except as specifically permitted in writing by the Company, any notes,
memoranda, papers, documents, correspondence or writing (which shall include
information recorded or stored in writing, on magnetic tape or disc, or
otherwise stored for reproduction, whether by mechanical or electronic means and
whether or not such reproduction will result in a permanent record being made)
containing or reflecting any Confidential Information (“Documents”). Executive
recognizes that all such Documents, whether developed by him or by someone else,
will be the sole and exclusive property of the Company. Upon termination of his
employment hereunder, Executive shall forthwith deliver to the Company all such
Confidential Information, including without limitation all Documents,
correspondence, and any other property held by him or under his control in
relation to the business or affairs of the Company, and no copy of any
Confidential Information shall be retained by him.

(b) Upon any termination of Executive’s employment with the Company, the
Executive shall not, for a period of one year from the date of such termination,
directly or indirectly, whether as an employee, consultant, independent
contractor, partner, joint venture or otherwise, (i) engage in any business
activities which are competitive, to a material extent, with any substantial
type or kind of business activities conducted by the Company at the time of such
termination (provided that Executive may own, directly or indirectly, up to 1%
of the outstanding capital stock of any business having a class of capital stock
which is traded on any national stock exchange or in the over-the-counter
market); (ii) solicit or induce, or in any manner attempt to solicit or induce,
any person employed by, or as agent of, the Company to terminate such person’s
contract of employment or agency, as the case may be, with the Company or
(iii) divert, or attempt to divert, any person, concern, or entity from doing
business with the Company, nor will he attempt to induce any such person,
concern or entity to cease being a customer or supplier of the Company.

(c) Executive agrees that, at any time and from time to time during and after
the Term, he will execute any and all documents which the Company may deem
reasonably necessary or appropriate to effectuate the provisions of this
Section 4.03.

4.04. Equitable Relief. Executive and the Company agree that the restrictions,
prohibitions and other provisions of Article IV of this Agreement are
reasonable, fair, and equitable in scope, terms, and duration, are necessary to
protect the legitimate business interests of the Company and are a material
inducement to the Company to enter into this Agreement. The Company and the
Executive recognize that the services to be rendered under this Agreement by the
Executive are special, unique and of extraordinary character, and that in the
event of the breach by the Executive of the terms and conditions of this
Agreement or if the Executive, without the prior consent of the Board, shall
leave his employment for any reason and take any action in violation of this
Article IV, the Company will be entitled to institute and prosecute proceedings
in any court of competent jurisdiction referred to in Section 4.05 below, to
enjoin the Executive from breaching the provisions of Article IV. In such
action, the Company will not be required to plead or prove irreparable harm or
lack of an adequate remedy at law. Nothing contained in this Article IV shall be
construed to prevent the Company from seeking such other remedy in arbitration
in case of any breach of this Agreement by the Executive, as the Company may
elect.

4.05. Submission to Jurisdiction. Any proceeding or action must be commenced in
the federal courts, or in the absence of federal jurisdiction in state court, in
either case in New York. The Executive and the Company irrevocably and
unconditionally submit to the jurisdiction of such courts and agree to take any
and all future action necessary to submit to the jurisdiction of such courts.
The

 

4



--------------------------------------------------------------------------------

Executive and the Company irrevocably waive any objection that they now have or
hereafter may have to the laying of venue of any suit, action or proceeding
brought in any court and further irrevocably waive any claim that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum. Final judgment against the Executive or the Company in any
such suit shall be conclusive and may be enforced in other jurisdictions by suit
on the judgment, a certified or true copy of which shall be conclusive evidence
of the fact and the account of any liability of the Executive or the Company
therein described, or by appropriate proceedings under an applicable treaty or
otherwise.

ARTICLE V

Termination

5.01. Termination by the Company. The Company shall have the right to terminate
Executive’s employment at any time, with or without “Cause”. For purposes of
this Agreement, “Cause” shall mean (i) the substantial and continued failure of
Executive to perform material duties reasonably required of Executive by the
Board (it being understood that a failure to attain performance objectives shall
not be treated as a failure to perform material duties for purpose of this
clause (i)) for a period of not less than 30 consecutive days, provided notice
in writing from the Board is given to Executive specifying in reasonable detail
the circumstances constituting such substantial and continued failure,
(ii) conduct substantially disloyal to the Company which conduct is identified
in reasonable detail by notice in writing from the Board and which conduct, if
susceptible of cure, is not remedied by Executive within 30 days of Executive’s
receipt of such notice, (iii) any act of fraud, embezzlement or misappropriation
against the Company, or (iv) the conviction of Executive of a felony.

5.02. Death. In the event Executive dies during the Term, his employment shall
automatically terminate effective on the date of his death.

5.03. Disability. In the event that Executive shall suffer a disability which
shall have prevented him from performing satisfactorily his obligations
hereunder for a period of at least 90 consecutive days, or 180 non-consecutive
days within any 365 day period, the Company shall have the right to terminate
Executive’s employment for “Disability,” such termination to be effective upon
the giving of notice thereof to Executive in accordance with Section 5.03
hereof.

5.04. Compensation upon Termination. (a) In the event of termination of
Executive’s employment by the Company (other than for Cause or Disability), or
in the event of termination of Executive’s employment by the Company as a result
of the Company’s failure to renew this Agreement, or in the event of a
termination of Executive’s employment by Executive following a breach of a
material provision of this Agreement by the Company, provided that the Executive
has given advance written notice to the Company, identifying the basis for the
breach in reasonable detail and, except in the event of a failure to pay Base
Salary, giving the Company 30 days’ opportunity to cure, the Company shall pay
Executive an amount equal to 100% of the Executive’s then current Base Salary in
twelve equal monthly installments following the date of such termination
(“Termination Pay”); provided, however, that unless Executive is no longer a
“Specified Employee”, as such term is defined in Internal Revenue Code
Section 409A(2)(B)(i), or final regulations issued under such section make clear
that deferral is not required, then the payout of the Termination Pay shall be
as follows:

 

  i. The first six monthly installments shall be paid to Executive on the
six-month anniversary of the date of Executive’s termination of employment; and

 

  ii. The second six monthly installments shall be paid to Executive one
installment each on the seventh, eighth, ninth, tenth, eleventh and twelve month
anniversaries of the date of Executive’s termination of employment.

 

5



--------------------------------------------------------------------------------

(b) The Executive’s rights upon termination of employment with respect to
restricted stock, stock options or other incentive awards shall be governed by
the terms and conditions of any stock restricted stock agreements, option
agreements or as established by the Company with respect to such awards.

(c) Upon termination of Employment for any reason, Executive shall be entitled
to continued coverage under the Company’s health, disability and medical
benefits for the greater of (i) the period provided under applicable law (but
only to the extent the Executive takes whatever actions are required of him
under applicable law to secure such continued coverage) or (ii) 90 days from the
date of termination; provided that nothing in this Section 5.04 shall affect
Executive’s continuing entitlement under any disability insurance policy if
Executive’s employment is terminated by the Company for Disability.
Notwithstanding the preceding sentence, if the Executive’s employment is
terminated under the circumstances described in Section 5.04(a), such continued
coverage shall be provided on the same basis as for active employees for a
period of one year from the date of termination.

(d) Except as provided in this Section 5.04, Executive shall not be entitled to
compensation as a result of any termination of his employment with the Company.

ARTICLE VI

Miscellaneous

6.01. Mitigation; Offset. Executive shall not be required to mitigate damages
resulting from his termination of employment and, during such time, the amounts
payable to Executive pursuant to Article V of this Agreement shall not be offset
or reduced by any other compensation earned by Executive.

6.02. Benefit of Agreement; Assignment; Beneficiary. (a) This Agreement shall
inure to the benefit of and be binding upon the Company and its successors and
assigns, including, without limitation, any corporation or person which may
acquire all or substantially all of the Company’s assets or business, or with or
into which the Company may be consolidated or merged. This Agreement shall also
inure to the benefit of, and be enforceable by, the Executive and his personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If the Executive should die while any
amount would still be payable to the Executive hereunder if he had continued to
live, all such amounts shall be paid in accordance with the terms of this
Agreement to the Executive’s beneficiary, devisee, legatee or other designee, or
if there is no such designee, to the Executive’s estate.

(b) The Company shall require any successor (whether direct or indirect, by
operation of law, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.

6.03. Notices. Any notice required or permitted hereunder shall be in writing
and shall be sufficiently given if personally delivered or if sent by telegram
or telecopier or by registered or certified mail, postage prepaid, with return
receipt requested, addressed: (a) In the case of the Company to: Knoll, Inc.,
c/o Warburg, Pincus Ventures, L.P., 466 Lexington Avenue, New York, NY 10017,
Attention: Jeffrey A. Harris, tel. (212) 878-0638; fax: (212) 878-9352; cc:
Office of General Counsel, Knoll, Inc., 1235 Water Street, East Greenville, PA
18041, tel. (215) 679-1335; fax: (215) 679-1013, or to such other address and/or
to the attention of such other person as the Company shall designate by written
notice to Executive; and (b) in the case of Executive, to: Burton B. Staniar,
c/o Knoll, Inc. 76 Ninth

 

6



--------------------------------------------------------------------------------

Avenue, 11th Floor, New York, NY 10011; tel. (212) 343-4158; fax (212) 343-4171,
or to such other address as Executive shall designate by written notice to the
Company, with a copy to F. George Davitt, Goodwin Proctor LLP, Exchange Place,
53 State Street, Boston, MA 02109, Tel: (617) 570-1111; fax: (617) 523-1231. Any
notice given hereunder shall be deemed to have been given at the time of receipt
thereof by the person to whom such notice is given.

6.04. Entire Agreement; Amendment. This Agreement contains the entire agreement
of the parties hereto with respect to the terms and conditions of Executive’s
employment during the term and supersedes any and all prior agreements and
understandings, whether written or oral, between the parties hereto with respect
to compensation due for services rendered hereunder. This Agreement may not be
changed or modified except by an instrument in writing signed by both of the
parties hereto.

6.05. Waiver. The waiver by either party of a breach of any provision of this
Agreement shall not operate or be construed as a continuing waiver or as a
consent to or waiver of any subsequent breach hereof.

6.06. Headings. The Article and Section headings herein are for convenience of
reference only, do not constitute a part of this Agreement and shall not be
deemed to limit or affect any of the provisions hereof.

6.07. Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the internal laws of the State of New York
without reference to the principles of conflict of laws.

6.08. Agreement to Take Actions. Each party hereto shall execute and deliver
such documents, certificates, agreements and other instruments, and shall take
such other actions, as may be reasonably necessary or desirable in order to
perform his or its obligations under this Agreement or to effectuate the
purposes hereof.

6.09. Survivorship. The respective rights and obligations or the parties
hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations.

6.10. Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision or provisions of this Agreement, which shall remain in full
force and effect.

6.11. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
effective as of the date first above written.

 

KNOLL, INC. By:   /s/    Barry L. McCabe  

Name: Barry L. McCabe

Title:   Chief Financial Officer

  /s/    Burton B. Staniar   Burton B. Staniar

 

7